  Case 13-00849         Doc 71     Filed 01/07/19 Entered 01/07/19 10:38:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-00849
         MARC ANTONY MARSAW
         CHARISSE MARSAW
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2013, and was converted to chapter 13 on 01/09/2013.

         2) The plan was confirmed on 04/29/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/03/2015, 04/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/18/2018.

         6) Number of months from filing to last payment: 69.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $40,943.00.

         10) Amount of unsecured claims discharged without payment: $62,570.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-00849        Doc 71       Filed 01/07/19 Entered 01/07/19 10:38:37                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $92,303.92
       Less amount refunded to debtor                          $1,020.68

NET RECEIPTS:                                                                                    $91,283.24


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $3,990.07
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $7,490.07

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AARGON AGENCY                    Unsecured            NA          57.39            57.39          57.39        0.00
ATT UVERSE                       Unsecured      1,050.00            NA               NA            0.00        0.00
BEST BUY 813                     Unsecured          57.00           NA               NA            0.00        0.00
CAPITAL ONE                      Unsecured         780.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         600.00      1,020.00         1,020.00      1,020.00         0.00
COOK COUNTY TREASURER            Secured             0.00           NA               NA            0.00        0.00
DENTAL WORKS                     Unsecured         241.00           NA               NA            0.00        0.00
EDFINANCIAL SERVICES             Unsecured      5,482.00     13,622.41          1,921.97      1,921.97         0.00
Edfinancial Services L           Unsecured      7,566.00            NA               NA            0.00        0.00
GM FINANCIAL                     Secured             0.00    19,745.97        19,184.00      19,184.00    2,407.59
GM FINANCIAL                     Unsecured     19,184.00            NA            561.97        561.97         0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      1,482.00       2,533.44         2,533.44      2,533.44         0.00
ILLINOIS COLLECTION SVC          Unsecured          74.00           NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC          Unsecured         175.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         597.85           597.85        597.85         0.00
MCSI INC                         Unsecured         100.00        500.00           500.00        500.00         0.00
MIDLAND FUNDING LLC              Unsecured         125.00        125.04           125.04        125.04         0.00
MIDLAND FUNDING LLC              Unsecured      1,180.00       1,180.18         1,180.18      1,180.18         0.00
MIDLAND FUNDING LLC              Unsecured      1,249.00       1,248.80         1,248.80      1,248.80         0.00
MIDLAND FUNDING LLC              Unsecured         630.00        538.96           538.96        538.96         0.00
QUANTUM3 GROUP LLC               Unsecured      8,469.00     10,152.16        10,152.16      10,152.16         0.00
REGIONAL ACCEPTANCE CORP         Secured       16,142.00     16,322.78        16,142.00      16,142.00    2,027.00
REGIONAL ACCEPTANCE CORP         Unsecured     16,142.00            NA            180.78        180.78         0.00
RJM AQUISITIONS FUNDING          Unsecured            NA          77.69            77.69          77.69        0.00
SANTANDER CONSUMER USA           Secured        1,503.00       2,632.25         2,632.25           0.00        0.00
SPRINT NEXTEL                    Unsecured         571.00        570.58           570.58        570.58         0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,698.00     18,524.10        18,524.10      18,524.10         0.00
TCF BANK                         Unsecured          72.00           NA               NA            0.00        0.00
TCF BANK                         Unsecured         227.00           NA               NA            0.00        0.00
TCF BANK                         Unsecured         310.00           NA               NA            0.00        0.00
TCF NATIONAL BANK                Unsecured         170.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-00849        Doc 71       Filed 01/07/19 Entered 01/07/19 10:38:37                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
United Collect BUR INC           Unsecured          45.00           NA           NA             0.00        0.00
US DEPT OF ED GREAT LAKES        Unsecured     10,605.00       9,601.17     1,354.63       1,354.63         0.00
US DEPT OF ED/GLELSI             Unsecured      7,125.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      5,612.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION             Unsecured      6,216.00       6,291.45       887.64         887.64         0.00
US DEPT OF EDUCATION             Unsecured            NA       9,601.17         0.00            0.00        0.00
VILLAGE OF HAZEL CREST           Unsecured         100.00           NA           NA             0.00        0.00
VILLAGE OF HILLSIDE RLE PROGRA   Unsecured         100.00           NA           NA             0.00        0.00
Village of Richton Park          Unsecured         250.00           NA           NA             0.00        0.00
WELLS FARGO                      Unsecured     38,616.00            NA           NA             0.00        0.00
WELLS FARGO                      Secured      128,572.00    163,697.68          0.00            0.00        0.00
WELLS FARGO                      Secured             0.00      1,999.40     1,999.40       1,999.40         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                 $1,999.40          $1,999.40                  $0.00
      Debt Secured by Vehicle                           $37,958.25         $35,326.00              $4,434.59
      All Other Secured                                      $0.00              $0.00                  $0.00
TOTAL SECURED:                                          $39,957.65         $37,325.40              $4,434.59

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $42,033.18         $42,033.18                   $0.00


Disbursements:

       Expenses of Administration                             $7,490.07
       Disbursements to Creditors                            $83,793.17

TOTAL DISBURSEMENTS :                                                                         $91,283.24




UST Form 101-13-FR-S (09/01/2009)
  Case 13-00849         Doc 71      Filed 01/07/19 Entered 01/07/19 10:38:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
